


110 HRES 899 IH: Recommending that the Langston Golf Course

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 899
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Clay (for
			 himself, Mr. Udall of Colorado, and
			 Mr. Grijalva) submitted the following
			 resolution; which was referred to the Committee on Natural
			 Resources
		
		RESOLUTION
		Recommending that the Langston Golf Course
		  located in northeast Washington, DC, and owned by the U.S. National Park
		  Service, be recognized for its important legacy and contributions to
		  African-American golf history, and for other purposes.
	
	
		Whereas the Langston Golf Course was designated for
			 construction by the U.S. Department of the Interior in the 1930s as a safe and
			 expanded recreational facility for the local and National African-American
			 communities;
		Whereas Langston Golf Course was named for John Mercer
			 Langston, the first African-American U.S. Representative elected to the U.S.
			 Congress from the State of Virginia, and who also was a founder of the Howard
			 University Law School;
		Whereas the Langston Golf Course is believed to be the
			 first regulation course built in the United States almost entirely on a refuse
			 landfill;
		Whereas Langston Golf Course has been placed on the
			 National Register of Historic Places, and the Capitol City Open golf tournament
			 has made Langston Golf Course its home for the past 40 years;
		Whereas the first American-born golf professional of
			 African-American ancestry was John Shippen, who was born circa 1878 in the
			 Anacostia area of Washington, placed fifth in the second U.S. Open golf
			 tournament in 1896 at 16 years old, and helped found the Capitol City Golf Club
			 in 1925;
		Whereas the Capitol City Golf Club, eventually was renamed
			 the Royal Golf Club and Wake Robin Women’s Club, has historically promoted a
			 safe golf facility for African-Americans in Washington during an era of few
			 available facilities, and these 2 clubs remain the oldest African-American golf
			 clubs in the United States;
		Whereas the Langston facility continues to provide
			 important recreational outlets, instructional forums, and a safe haven
			 center for the enhancement of the lives of the City of Washington's
			 inner city youth;
		Whereas the Langston Golf Course and related recreational
			 facilities provide a home for the Nation’s important minority youth
			 First Tee golf instruction and recreational program in
			 Washington;
		Whereas Langston Golf Course operations and its related
			 facilities seek to increase course-based educational opportunities as part of
			 the National Park Service for persons under 18 years of age, particularly those
			 from populations of the inner-city and historically underrepresented among
			 visitors to units of the National Park System;
		Whereas the preservation and ecologically balanced
			 enhancements via future public and private funding for the lands making up the
			 212 acres of the Langston Golf Course will contribute to the positive benefit
			 of the National Park System’s Environmental Leadership projects program, the
			 Anacostia River Watershed, its importance to the City of Washington, and that
			 of the entire metropolitan area;
		Whereas Federal funds for enhancements to the Langston
			 course have perennially been promised but rarely provided, even after the
			 designation of Langston Golf Course as a Legacy Project for the 21st
			 Century, and after significant private funding and contributions were
			 committed and provided; and
		Whereas the Langston Golf Course and related recreational
			 facilities have traditionally provided additional quality of life value to all
			 residents of Washington and will do more so once upgraded to meet its obvious
			 athletic and historical promise: Now, therefore, be it
		
	
		That it is the sense of the United States
			 House of Representatives that—
			(1)it is imperative that the Director of the
			 National Park Service and Secretary of the Interior comprehensively develop a
			 plan to upgrade the Langston Golf Course physical infrastructure, building
			 facilities, and enhance appropriately future annual budgets for this important
			 park in the National Park System; and
			(2)the Director of the National Park Service
			 assess and designate a proper working museum within the confines of the
			 Langston Golf Course to adequately commemorate the important history of this
			 golf, recreational, and instructional African-American sports institution as a
			 unique part of the National Park System.
			
